Exhibit 10.1

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT is entered into on April 28, 2009 by and between
Solera National Bank, a national banking association and Solera National Bancorp
Inc., the bank holding company (collectively, “Bank”) and James C. Foster
(“Employee”) (collectively, “the Parties”) for good and valuable consideration,
the sufficiency of which is hereby acknowledged.

 

1.             Employee and Bank agree that Employee’s employment with Bank,
pursuant to the Executive Employment Agreement, dated September 10, 2007, by and
between Bank and Employee (“Employment Agreement”), will end on April 28, 2009
(the “Separation Date”).  By signing this Separation Agreement, Employee hereby
submits his resignation from employment with the Bank.  In addition, Employee
hereby submits his resignation, effective immediately, from all other positions
with regard to the Bank, including, without limitation, as an officer, director,
committee member and/or any other positions with Solera National Bank and/or
Solera National Bancorp Inc., the bank holding company.  Bank hereby accepts his
resignation.  Employee will be paid his regular compensation and will receive
benefits pursuant to the Bank’s policies and practices until the Separation
Date.  Effective immediately, however, he is relieved of all duties and
responsibilities with Bank and is no longer authorized to transact business or
incur any expenses, obligations, or liabilities on behalf of Bank; he will not
perform any services for the Bank, at the Bank’s offices or otherwise, effective
immediately.

 

2.             Employee understands that, regardless of whether he signs this
Separation Agreement, Bank will pay him all compensation and unused Paid Time
Off, if any, that he has earned through the Separation Date, that Bank will
reimburse Employee for reasonable business expenses incurred through the
Separation Date upon submission by Employee of expense reports in accordance
with company policy.

 

3.             In exchange for Employee’s agreement to this Separation
Agreement, Bank agrees to provide Employee with the following additional
severance benefits:

 

(A)          Bank will pay Employee fifty-three thousand three hundred
thirty-three dollars and 33 cents ($53,333.33), less withholdings required by
applicable law.

 

(B)           Notwithstanding paragraphs 5(E) and 11 below, Bank will agree to
release Employee from the non-competition provisions of paragraph 20 of the
Employment Agreement.

 

(C)           Bank will agree to the mutual non-disparagement provision below.

 

(D)          Bank will agree to the mutual release below.

 

(E)           Bank will agree to the mutual confidentiality provision below.

 

(F)           Bank agrees not to contest any claim for unemployment compensation
benefits filed by Employee, provided, however, that Bank may submit

 

1

--------------------------------------------------------------------------------


 

accurate information regarding any payments or benefits paid to Employee.

 

(G)           From the Separation Date through and including December 31, 2009,
the Bank will pay Executive’s life insurance premiums through the Bank’s life
insurance policy.

 

(H)          Bank will provide Executive with a letter of reference in the form
of the letter attached hereto as Attachment A.  Bank agrees that it will provide
no response to any request for a reference other than as set forth in Attachment
A.  Executive agrees that he will not direct reference requests to the Bank.

 

Bank agrees to pay Employee the lump sum severance payment described in
paragraph 3(A) above within ten (10) days of the Effective Date of this
Separation Agreement pursuant to paragraph 12 below.  The payment shall be made
by check made out to James C. Foster, which shall be delivered to his home
address on file at the Bank.  Bank agrees to begin providing the severance
benefits set forth in paragraphs 3(B) through 3(H) as of the Effective Date of
this Separation Agreement as described in paragraph 12 below.  Employee confirms
that he has returned all company property to Bank including all keys, access
cards, computers, cell phones, and key cards and has returned all Proprietary
Information as defined in paragraph 8 herein and in paragraph 16 of the
Employment Agreement.  In the event of any breach by Employee of his obligations
under this Agreement, Bank may terminate any remaining severance benefits.
Employee agrees that he will not seek employment with Bank in the future, that
Bank has no obligation to consider him for employment in the future, and that he
is not entitled to any other compensation or benefits except as expressly
provided herein.

 

4.             The Parties hereby release each other, including their officers,
directors, shareholders, employees, agents, representatives, parents,
subsidiaries, affiliates, sister companies, and benefit plans (collectively
“Released Persons”) of and from any and all past, present, and/or future
actions, causes of actions, claims, demands, damages, expenses, charges,
complaints, obligations and liability of any nature or kind whatsoever on
account of, or in any way growing out of, Employee’s employment with or
separation from employment with Bank, whether such liability or damages are
accrued or unaccrued, known or unknown at this time.  This release includes,
without limitation, any and all rights or claims under any common law theory
such as defamation, intentional infliction of emotional distress, outrageous
conduct, breach of contract, invasion of privacy, wrongful discharge, breach of
implied covenant, and any claim of discrimination on the basis of sex, race,
creed, religion, age, disability, sexual orientation, or national origin under
any municipal ordinance or under any statute of the United States or Colorado or
any other state, including without limitation, any claim under Title VII of the
1964 Civil Rights Act, The Civil Rights Acts of 1866 and 1871, the Americans
with Disabilities Act,  the Colorado Civil Rights Act (C.R.S. Sections 24-34-301
et seq. and 24-34-401 et seq.), and the Age Discrimination in Employment Act of
1967 as amended, which is codified beginning at 29 U.S.C. Section 621.

 

5.             The release in paragraph 4 does not include a release or waiver
of the following:

 

2

--------------------------------------------------------------------------------


 

(A)          any rights of Employee which are already vested as of the
Separation Date to benefits under Bank’s Stock Option Agreement;

 

(B)           any claims which Employee may have under Colorado statutes for
workers compensation benefits and/or unemployment compensation benefits;

 

(C)           any rights or claims arising under the Age Discrimination in
Employment Act after the date that Executive signs this Separation Agreement;
and

 

(D)          Subject to paragraph 7 hereof, the Bank’s rights to enforce any of
the provisions of the Employment Agreement which survive termination of the
Employment Agreement (see Employment Agreement, paragraph 30).

 

6.             The Parties agree not to file any claims, complaints, or lawsuits
against any Released Person for any of the claims or other matters that are
released or waived herein. In the event that any Party breaches this paragraph,
all Released Persons shall be entitled to recover from the breaching Party all
reasonable attorney fees and costs incurred as a result of such breach,
provided, however, that the breaching Party’s obligation to pay attorney fees
and costs shall apply to claims asserted under the Age Discrimination in
Employment Act or the Older Workers Benefit Protection Act only as specifically
authorized by federal law.

 

7.             Notwithstanding paragraphs 5(E) above and 11 below, Bank releases
Employee from the non-competition provisions of paragraph 20 of the Employment
Agreement.  However, Bank’s release of such non-competition provisions shall not
diminish or affect any of Employee’s duties hereunder or any other duties under
the Employment Agreement, including Employee’s duty to keep Proprietary
Information confidential.

 

8.             Employee agrees and covenants that at no time will he use,
disclose, communicate, or transmit to other persons any confidential information
or trade secrets (hereafter “Proprietary Information”) pertaining to, or arising
from, the business of the Bank and its affiliates (if any).  Employee’s
statement of compliance is attached hereto as Attachment B.  Employee hereby
agrees and acknowledges that such Proprietary Information is unique and valuable
to the Bank’s business and that the Bank would suffer irreparable injury if this
information were publicly disclosed.  Therefore, Employee agrees to keep in
strict secrecy and confidence any and all Proprietary Information which Employee
has acquired, or to which Employee has had access, during employment by the
Bank, that has not been publicly disclosed by the Bank, until such time as such
Proprietary Information becomes generally known to the public other than
pursuant to a breach by Employee of this Paragraph, the Employment Agreement, or
any duty imposed by law.  The Proprietary Information covered by this Agreement
shall include, but shall not be limited to: (i) the identities of the Bank’s
existing and prospective customers or clients, including names, addresses,
credit status, and pricing levels; (ii) the buying and selling habits and
customs of the Bank’s existing and prospective customers or clients;
(iii) financial information about the Bank; (iv) product and systems
specifications, concepts for new or improved products and other product or
systems data; (v) the identities of, and special skills possessed by, the Bank’s
employees; (vi) the identities of and pricing information about the Bank’s
suppliers and vendors; (vii) training programs developed by the Bank;
(viii) pricing

 

3

--------------------------------------------------------------------------------


 

studies, information and analyses; (ix) current and prospective products and
inventories; (x) financial models, business projections and market studies;
(xi) the Bank’s financial results and business conditions; (xii) business plans
and strategies; (xiii) special processes, procedures, and services of the Bank
and its suppliers and vendors; (xiv) computer programs and software developed by
Bank or its consultants; (xv) all copies of shareholder contact lists.  Employee
acknowledges that, if he breaches the covenants contained in this paragraph,
Bank would suffer immediate and irreparable harm and would not have an adequate
remedy at law for money damages.  Accordingly, Employee agrees that, without the
necessity of proving actual damages or posting bond or other security, Bank
shall be entitled to temporary or permanent injunction or injunctions to prevent
breaches of such performance and to specific enforcement of such covenants in
addition to any other remedy to which Bank may be entitled, at law or in
equity.  In such a situation, the Parties agree that Bank may pursue any remedy
available, including declaratory relief, concurrently or consecutively in any
order as to any breach, violation, or threatened breach or violation of any of
the provisions set forth in this Separation Agreement.

 

9.             The Parties agree that the terms, amount, and fact of this
Agreement are confidential information.  The Parties agree that hereafter they
will not disclose any such confidential information to any other person or
entity, except to their attorneys, tax advisors, spouses, or as required by law
or court order.   Any disclosure of such confidential information by a Party’s
attorneys, tax advisors, or spouse will be deemed to be a disclosure by the
Party.

 

10.           The Parties agree not to make any oral or written statement or
take any other action which disparages or criticizes the other Party, including,
in the case of the Bank, the Bank’s management or practices; damages the Party’s
good reputation; or impairs the Bank’s operations; except to their attorneys,
tax advisors, spouses, or as required by law or court order.

 

11.           Except for the provisions of the Employment Agreement which
survive termination of the Employment Agreement (see Employment Agreement,
paragraph 30), which the Parties specifically incorporate herein, this
Separation Agreement constitutes the entire agreement between Executive and Bank
concerning his employment with Bank and his separation from employment with
Bank, and there are no other promises, understandings, or agreements relating
thereto except as may be provided herein.   Except as stated in paragraph 15
below, the parties agree and acknowledge that they have not relied upon any
representation, whether written or oral, of the other party in connection with
entering into this Separation Agreement.  Nothing in this Agreement shall be
construed as an admission of liability or wrongdoing by either Party.  The
purpose of this Agreement is solely to amicably resolve all issues relating to
Employee’s employment and separation from employment with Bank and to provide
transitional assistance to Employee.  No rules of construction based upon which
Party drafted any portion of this Agreement shall be applicable in the event of
any dispute over its meaning or interpretation.  This Agreement shall be
construed and enforced in accordance with the law of the State of Colorado.  If
any provision of this Agreement is found to be invalid or unenforceable by a
court of competent jurisdiction, the remaining terms of this Agreement will
remain in full force and effect.

 

12.           The Effective Date of this Separation Agreement shall be the day
it is signed by both parties.

 

4

--------------------------------------------------------------------------------


 

13.          This is an important legal document.  Employee is advised to
consult with an attorney before signing this Separation Agreement.

 

14.          It is expressly understood that Employee has read and reviewed this
Separation Agreement and every word of it, that Employee has had an opportunity
to discuss this Separation Agreement with an attorney if he chose to do so, and
that Employee understands this Separation Agreement.  By signing below, Employee
represents that this Separation Agreement has been entered into voluntarily and
knowingly and is binding upon him, his heirs, and personal representatives, and
shall inure to the benefit of Bank, its successors and assigns.

 

15.           Employee understands that the Bank is relying on the statements in
his Statement of Compliance, which is attached as Attachment B hereto, in
entering into this Separation Agreement and that if any of the statements in the
Statement of Compliance are false, the Bank may, at its option, void the release
of paragraph 4 above and proceed as permitted hereunder and/or by applicable
law.

 

16.           In the event either party institutes arbitration or litigation to
enforce or protect its rights under this Agreement, the prevailing party in such
arbitration or litigation shall be entitled, in addition to all other relief, to
reasonable attorneys’ fees, out-of-pocket costs, disbursements, and arbitrator’s
fees relating to such arbitration or litigation.

 

5

--------------------------------------------------------------------------------


 

 

 

Solera National Bank

 

 

 

/s/ James C. Foster

 

By:

/s/ Douglas Crichfield

James C. Foster

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

Solera National Bancorp Inc.

 

 

 

 

 

By:

/s/ Douglas Crichfield

 

 

 

 

 

 

Title:

President & CEO

 

STATE OF COLORADO

)

 

) ss.

COUNTY OF

Jefferson

 

)

 

The foregoing Separation Agreement was acknowledged before me this 28th day of
April, 2009, by James C. Foster.

 

WITNESS my hand and official seal.

 

 

My commission expires:

4/24/2012

 

 

 

 

 

/s/Denise M. Welham

 

 

Notary Public

 

STATE OF COLORADO

)

 

) ss.

COUNTY OF DENVER

)

 

 

The foregoing Separation Agreement was acknowledged before me this 28th day of
April, 2009, by Douglas Crichfield as President & CEO of Solera National Bank,
on behalf of said corporation.

 

WITNESS my hand and official seal.

 

 

My commission expires:

4/24/2012

 

 

 

 

 

/s/ Denise M. Welham

 

 

Notary Public

 

STATE OF COLORADO

)

 

) ss.

COUNTY OF DENVER

)

 

 

The foregoing Separation Agreement was acknowledged before me this 28th day of
April, 2009, by Douglas Crichfield as President & CEO of Solera National
Bancorp, Inc., on behalf of said corporation.

 

WITNESS my hand and official seal.

 

 

My commission expires:

4/24/2012

 

 

 

 

 

/s/ Denise M. Welham

 

 

Notary Public

 

6

--------------------------------------------------------------------------------


 

Attachment A

 

[g187121kki001.jpg]

 

April 28, 2009

 

To Whom It May Concern:

 

James Perez Foster was employed by Solera National Bank (“Bank”) from
September 10, 2007 when the bank opened for business, through April 28, 2009. 
Mr. Foster, Founder of Solera National Bancorp, Inc. (“Company”), the parent
company of the Bank, served as Chairman of the Board and Director of Hispanic
Initiatives through November 20, 2007 and from November 21, 2007 through
April 28, 2009, he served as Chairman Emeritus and Director of Hispanic
Initiatives.

 

Mr. Foster was instrumental in assembling an Organizing group, assisting in the
development and approval of the bank’s regulatory application, and helping the
Company complete its Initial Public Offering which culminated in a successful
capital raise of approximately $25.5 million dollars and a shareholder base of
approximately 750 shareholders.

 

We appreciate his service and wish him well in his future endeavors.

 

Very truly yours,

 

 

 

/s/ Douglas Crichfield

 

 

 

Douglas Crichfield

 

President & CEO, Solera National Bancorp, Inc.

 

 

7

--------------------------------------------------------------------------------


 

Attachment B

 

Statement of Compliance with Obligations Regarding Proprietary Information

 

I hereby certify that since my resignation from Solera National Bank and Solera
National Bancorp, Inc., the Bank Holding Company, (collectively “Bank”),
effective April 28, 2009, I have complied with my obligations regarding use and
disclosure of Proprietary Information as defined in Paragraph 8 of the
Separation Agreement and Paragraph 16 of my Executive Employment Agreement dated
September 10, 2007 (“Agreement”).  Specifically, I have returned all Proprietary
Information to the Bank and have not transmitted Proprietary Information,
verbally or in writing, to any third party.

 

I also certify that I have and will comply with my obligations under the
Agreement in the future.

 

/s/ James C. Foster

 

 

 

James C. Foster

 

 

 

Date: April 28, 2009

 

 

8

--------------------------------------------------------------------------------